Citation Nr: 1505218	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

6.  Entitlement to higher initial evaluations for coronary artery disease status post myocardial infarction, rated as 10 percent disabling prior to October 13, 2009, and as 60 percent disabling from that date.

7.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a videoconference hearing before a Veterans Law Judge in his November 2012 substantive appeal.  He withdrew his hearing request in September 2013.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 30, 2013, prior to the promulgation of a decision in the appeal, the Veteran notified the Board through his authorized representative that a withdrawal of the appeal is requested with respect to the issues of entitlement to higher initial ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, PTSD, bilateral hearing loss disability, and coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to higher initial ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, PTSD, bilateral hearing loss disability, and coronary artery disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative, in correspondence received by the Board in October 2013, notified VA that the Veteran wished to withdraw the appeal with respect to the issues of entitlement to higher initial ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, PTSD, bilateral hearing loss disability, and coronary artery disease and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and it is dismissed.



ORDER

The appeal with respect to the issues of entitlement to higher initial ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, PTSD, bilateral hearing loss disability, and coronary artery disease is dismissed.


REMAND

The Veteran seeks a TDIU.  He states that he left his previous occupation in 1996, following a heart attack, at the advice of his cardiologist.  His wife has stated that the Veteran was at high risk for a repeat heart attack, and accepted a buy out of his share of an office supply business.  

In June 2012, a physician's assistant stated that "it is clear that he is unable to attain or maintain gainful employment in his field of trade, as he was instructed to not do so by his cardiologist after his MI in 1996".  He further stated that it was unclear why the Veteran would be "unable to attain or maintain gainful employment in a sedentary position due to any of the conditions evaluated on the attached worksheets (i.e., diabetes or peripheral neuropathy)."  Notably, this statement was made within the diabetes mellitus disability benefits questionnaire worksheet.  

The Board acknowledges that the Veteran's attorney has argued that these statements by the examiner concede that the Veteran is unable to follow his previous occupation.  While the examiner accepted the Veteran's report that his cardiologist advised him to stop working in 1996, he appears to have done so only to the extent that it supports the idea that he is unable to maintain gainful employment in his previous field of trade.  However, he seems to suggest that other sedentary positions might be feasible.  Because the evidence is not entirely clear on this point, the Board has determined that an examination to address this question is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file VA outpatient clinical records from June 2012 forward.

2.  Schedule the Veteran for appropriate VA examination(s) by a clinician with the requisite expertise to address the impact of his service-connected disabilities on his ability to function in a work setting and to perform work tasks.  The examiner(s) must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the Veteran's functional limitations due to his service-connected disabilities (coronary artery disease, diabetes mellitus, peripheral neuropathy of the lower extremities, bilateral hearing loss disability, and PTSD), jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


